Opinion by
Oliver, C. J.
The record disclosed that the merchandise was imported on November 30, 1950, and entered for consumption on December 1, 1950. A reduction in duty from 60 to 50 percent was made as to articles covered by paragraph 228 (a) by the Torquay Protocol to the General Agreement on Tariffs and Trade (T. D. 52739), supplemented by T. D. 52820, effective as to articles entered or withdrawn from warehouse for consumption on or after October 1, 1951. Inasmuch as the official papers indicated that the merchandise in question was imported prior to the effective date of the trade agreement under which the plaintiff apparently claims, the protest was overruled.